     Case 2:19-cv-00451-KJM-KJN Document 66 Filed 08/13/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY L. PATTON,                                  No. 2: 19-cv-0451 KJM KJN P
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    F.N.P. LOADHOLT, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is defendant Kelso’s motion to dismiss pursuant to

19   Federal Rule of Civil Procedure 12(b)(6). (ECF No. 44.) For the reasons stated herein, the

20   undersigned recommends that defendant Kelso’s motion to dismiss be granted.

21   Legal Standard for 12(b)(6) Motion

22          A complaint may be dismissed for “failure to state a claim upon which relief may be

23   granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss for failure to state a claim, a

24   plaintiff must allege “enough facts to state a claim for relief that is plausible on its face.” Bell

25   Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has “facial plausibility when the

26   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

27   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

28   (citing Twombly, 550 U.S. at 556). The plausibility standard is not akin to a “probability
                                                         1
     Case 2:19-cv-00451-KJM-KJN Document 66 Filed 08/13/20 Page 2 of 6

 1   requirement,” but it requires more than a sheer possibility that a defendant has acted unlawfully.

 2   Iqbal, 556 U.S. at 678.

 3            Dismissal under Rule 12(b)(6) may be based on either: (1) lack of a cognizable legal

 4   theory, or (2) insufficient facts under a cognizable legal theory. Chubb Custom Ins. Co. v. Space

 5   Sys./Loral, Inc., 710 F.3d 946, 956 (9th Cir. 2013). Dismissal also is appropriate if the complaint

 6   alleges a fact that necessarily defeats the claim. Franklin v. Murphy, 745 F.2d 1221, 1228-1229

 7   (9th Cir. 1984).

 8            Pro se pleadings are held to a less-stringent standard than those drafted by lawyers.

 9   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). However, the court need not accept as

10   true unreasonable inferences or conclusory legal allegations cast in the form of factual

11   allegations. See Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003) (citing Western Mining

12   Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)).

13            In ruling on a motion to dismiss filed pursuant to Rule 12(b)(6), the court “may generally

14   consider only allegations contained in the pleadings, exhibits attached to the complaint, and

15   matters properly subject to judicial notice.” Outdoor Media Group, Inc. v. City of Beaumont, 506

16   F.3d 895, 899 (9th Cir. 2007) (citation and quotation marks omitted). Although the court may not

17   consider a memorandum in opposition to a defendant’s motion to dismiss to determine the

18   propriety of a Rule 12(b)(6) motion, see Schneider v. Cal. Dep’t of Corrections, 151 F.3d 1194,

19   1197 n.1 (9th Cir. 1998), it may consider allegations raised in opposition papers in deciding

20   whether to grant leave to amend. See, e.g., Broam v. Bogan, 320 F.3d 1023, 1026 n.2 (9th Cir.
21   2003).

22   Plaintiff’s Allegations

23            This action proceeds on plaintiff’s amended complaint filed June 7, 2019, against

24   defendant Nurse Loadholt, Dr. Brar, Dr. Moon, Dr. Sanchez, Dr. Rading, Dr. Dhillon, Dr.

25   Aguilera, Dr. Hailer and Medical Receiver Kelso. (ECF No. 9.) Plaintiff generally alleges that

26   all defendants failed to treat his hepatitis C with the available medication on the grounds that the
27   medication was too costly. (Id.)

28   ////
                                                        2
     Case 2:19-cv-00451-KJM-KJN Document 66 Filed 08/13/20 Page 3 of 6

 1            The amended complaint contains the following specific allegations against defendant

 2   Kelso:

 3                     Defendant Clark Kelso who acted as Medical Receiver of all prisons
                       and prisoners within the State of California and the (HUMC) at
 4                     Sacramento from 2006-2017 and was aware that plaintiff being in a
                       group of hepatitis C infected was untreated for their (Hep C) virus.
 5
                       Defendant Kelso failed to treat, recommend or order treatment or
 6                     refer plaintiff to an expert who would have recommended an
                       alternative medication, the time interval in which plaintiff should
 7                     [have] been tested in order to assure that treatment was provided
                       before the delay caused plaintiff to suffer the harm of kidney disease,
 8                     cirrhosis, fibrosis of the liver, high blood pressure, hypertension and
                       bone deficiency and a shorter life span.
 9

10   (Id. at 17-18.)

11            As relief, plaintiff seeks money damages. (Id. at 3.) Plaintiff also requests that the court

12   appoint an “expert urologist.” (Id.)

13   Defendant Kelso’s Motion to Dismiss

14            Defendant Kelso moves to dismiss on the following grounds: 1) plaintiff has not stated a

15   potentially colorable claim against defendant Kelso; 2) defendant Kelso is entitled to quasi-

16   judicial immunity; and 3) plaintiff is not entitled to injunctive relief in the form of a specific

17   course of medical treatment. (ECF No. 44.)

18            For the reasons stated herein, the undersigned finds that defendant Kelso’s motion to

19   dismiss should be granted on the grounds that defendant Kelso is entitled to quasi-judicial

20   immunity. For that reason, the undersigned need not address the other arguments raised by
21   defendant Kelso in the motion to dismiss.

22            Quasi-judicial immunity is derived from the long-recognized common law doctrine of

23   judicial immunity. In re Castillo, 297 F.3d 940, 947 (9th Cir. 2002). Partly to promote the use of

24   the appellate process, acts performed by judges that relate to the judicial process are immune

25   from attack. Id. Quasi-judicial immunity is immunity that extends to nonjudicial officers for

26   “claims relating to the exercise of judicial functions.” Id. (quoting Burns v. Reed, 500 U.S. 478,
27   499 (1991)). In other words, quasi-judicial immunity protects nonjudicial officers because their

28   decisions are “functionally comparable” to those of a judge involving the exercise of discretion.
                                                          3
     Case 2:19-cv-00451-KJM-KJN Document 66 Filed 08/13/20 Page 4 of 6

 1   Antoine v. Byers & Anderson, 508 U.S. 429, 436 (1993).

 2           Defendant Kelso was appointed to be the receiver for the health care system of the

 3   California Department of Correction and Rehabilitation (“CDCR”). See Plata v.

 4   Schwarzenegger, et al., C01–1351–TEH (N.D. Cal. Jan. 23, 2008) (class action alleging

 5   constitutional challenge to the adequacy of medical care provided throughout the California state

 6   prison system). Upon defendant Kelso’s appointment as receiver in 2008, the district court stated

 7   that “[t]he Receivership must continue to maintain its independence as an arm of the federal

 8   courts established to take over state operations....” Id. at 5. The district court ordered that “[a]ll

 9   powers, privileges, and responsibilities of the Receiver, as set forth in the Court’s February 14,

10   2006 Order Appointing Receiver, shall continue in full effect, except as modified by subsequent

11   orders....” Id. In the February 14, 2006 Order Appointing Receiver, the district court ordered that

12                  [t]he Receiver and his staff shall have the status of officers and agents
                    of this Court, and as such shall be vested with the same immunities
13                  as vest with this Court.
14   Id. at 6.

15           Those judicial immunities extend to immunity from suit. See Pierson v. Ray, 386 U.S.

16   547, 553–54 (1967) ( “Few doctrines were more solidly established at common law than the

17   immunity of judges from liability for damages for acts committed within their judicial jurisdiction

18   ....”); see also Coleman v. Schwarzenegger, 2007 WL 4276554 (E.D. Cal. Nov. 29, 2007)

19   (holding that a receiver who was “imbued with the power and authority to act in the name of the

20   Court as the Court’s officer” had judicial immunity). “[J]udicial immunity is not overcome by
21   allegations of bad faith or malice, the existence of which ordinarily cannot be resolved without

22   engaging in discovery and eventual trial.” Mireles v. Waco, 502 U.S. 9, 11 (1991). There are

23   two primary exceptions to the absolute judicial immunity: first, where the judge’s action is “not

24   taken in the judge’s judicial capacity”; and second, where the judge’s action, “though judicial in

25   nature, is taken in the complete absence of all jurisdiction.” Id. at 11–12.

26           Quasi-judicial immunity applies to claims for damages and injunctive relief. See Mullis v.
27   Bankruptcy Court for the District of Nevada, 828 F.2d 1385, 1394 (9th Cir. 1987) (“The judicial

28   or quasi-judicial immunity available to federal officers is not limited to immunity from damages,
                                                         4
     Case 2:19-cv-00451-KJM-KJN Document 66 Filed 08/13/20 Page 5 of 6

 1   but extends to actions for declaratory, injunctive and other equitable relief.”); see also Marn v.

 2   McMully Associates, 667 Fed.Appx. 978, 979 (9th Cir. 2016) (state court appointed receiver

 3   entitled to quasi-judicial immunity in claim for damages or injunctive relief).

 4           Plaintiff alleges that defendant Kelso failed to treat his hepatitis C. Defendant Kelso is

 5   entitled to absolute quasi-judicial immunity because plaintiff claims that defendant Kelso failed to

 6   act within his official capacity as receiver of the health care system.

 7           In his opposition, plaintiff alleges that he failed to obtain hepatitis C treatment because of

 8   the cost of the treatment. (ECF No. 45.) Plaintiff argues that defendant Kelso is responsible for

 9   his failure to obtain hepatitis C treatment because defendant Kelso was responsible for

10   “financing.” (Id.) Defendant Kelso is entitled to absolute quasi-judicial immunity as to this claim

11   because plaintiff claims that defendant Kelso failed to authorize hepatitis C treatment because of

12   the cost due to his official capacity as receiver.

13           Plaintiff also alleges that it is too soon to dismiss defendant Kelso because plaintiff

14   intends to serve defendant Kelso with discovery inquiries regarding whether CDCR policies

15   prevented plaintiff from receiving treatment. (Id.) Plaintiff’s desire to serve defendant Kelso

16   with discovery does not warrant delaying resolution of defendant Kelso’s motion to dismiss.

17           The undersigned observes that plaintiff has filed a motion for leave to file a second

18   amended complaint and a proposed second amended complaint. (ECF Nos. 52, 53.) The

19   allegations in the second amended complaint against defendant Kelso are similar to those alleged

20   in the first amended complaint. In the second amended complaint, plaintiff alleges that defendant
21   Kelso implemented an unconstitutional policy resulting in plaintiff’s failure to receive treatment

22   for his hepatitis C. (ECF No. 53 at 13.) Plaintiff alleges that defendant Kelso failed to order

23   treatment for plaintiff for his hepatitis C or refer plaintiff to an expert. (Id.) Defendant Kelso is

24   entitled to absolute quasi-judicial immunity as to the allegations made against him in the second

25   amended complaint because plaintiff claims that defendant Kelso denied him treatment for

26   hepatitis C within his official capacity as receiver.
27           Because defendant Kelso is entitled to quasi-judicial immunity, plaintiff cannot cure the

28   pleading defects against this defendant. Accordingly, the undersigned recommends that
                                                          5
     Case 2:19-cv-00451-KJM-KJN Document 66 Filed 08/13/20 Page 6 of 6

 1   defendant Kelso’s motion to dismiss be granted.

 2          Accordingly, IT IS HEREBY RECOMMENDED that defendant Kelso’s motion to

 3   dismiss (ECF No. 44) be granted.

 4          These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 6   after being served with these findings and recommendations, any party may file written

 7   objections with the court and serve a copy on all parties. Such a document should be captioned

 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 9   objections shall be filed and served within fourteen days after service of the objections. The

10   parties are advised that failure to file objections within the specified time may waive the right to

11   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: August 12, 2020

13

14

15

16

17
     Patt451.mtd
18

19

20
21

22

23

24

25

26
27

28
                                                        6
